304 U.S. 546
58 S. Ct. 1035
82 L. Ed. 1519
The STATE OF GEORGIA, complainant,v.TENNESSEE COPPER COMPANY et al.
No. 1, Original.
Supreme Court of the United States
May 16, 1938

1
Messrs. John C. Hart, of Atlanta, Ga., and Ligon Johnson, of New York City, for complainant.


2
Martin A. Vogel, of New York City, and Howard Cornick, of Prescott, Ariz., for defendant.


3
Decree entered vacating all orders and decrees which have heretofore been entered in this cause against The Ducktown Sulphur, Copper & Iron Company, Ltd., and Tennessee Copper Company excepting insofar as they relate to the taxation of costs, and the cause dismissed. A rule is ordered to issue returnable on May 26, next, requiring the Ducktown Chemical & Iron Company to show cause why it should not pay costs charged against the defendant Ducktown Sulphur, Copper & Iron Compny, Ltd .